UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A-1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 29, 2015 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 000-50009 87-0285238 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 1201 Dove Street, Suite 300, Newport Beach, California (Address of principal executive offices) (Zip code) (949) 721-8272 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 29, 2015, Pacific Health Care Organization, Inc. (the “Company”) issued a press release providing a correction to the press release it previously issued on May 29, 2015 (the “original press release”) announcing that its board of directors had extended the term for the Company’s share repurchase program and filed with the Securities and Exchange Commission a Current Report on Form 8-K disclosing the issuance of the press release.The original press release stated that pursuant to its stock repurchase program the Company has repurchased approximately 6 percent of its outstanding common stock.Due to an inadvertent misplacement of the decimal point, this percentage was incorrect.The correct percentage is 0.6 percent.Other than the foregoing, there are no other changes to the information contained in the original press release.This amendment to the Current Report on Form 8-K filed on May 29, 2015 is being filed to provide the corrected information and furnish the corrective press release. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release, dated May 29, 2015, of Pacific Health Care Organization, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC HEALTH CARE ORGANIZATION, INC. Date: May 29, 2015 By: /s/ Tom Kubota Tom Kubota Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated May 29, 2015, of Pacific Health Care Organization, Inc.
